Citation Nr: 0524351	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  00-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot fracture.  

2.  Entitlement to an increased rating evaluation for 
sinusitis, currently rated as zero percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included periods from July 
1943 to March 1946, January 1948 to November 1949, and from 
September 1950 to September 1953.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2004, the Board remanded the issues for further 
development.  


FINDINGS OF FACT

1.  Any right foot injury during the veteran's active duty 
service was acute and transitory and did not result in 
chronic right foot disability.

2.  The veteran's service-connected sinusitis is not 
manifested by incapacitating episodes or non-incapacitating 
episodes characterized by headaches, pain, and purulent 
discharge or crusting.  


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for assigning a compensable rating for the 
veteran's service-connected sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6513 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in an 
April 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the April 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the April 2004 VCAA letter and a March 2003 duty to 
assist letter, the RO informed the appellant of the 
applicable laws and regulations regarding these claims, the 
evidence needed to substantiate such claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also 
finds that all necessary development has been accomplished.  
The RO has made reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claims, including VA treatment records.  
The appellant has also been afforded the benefit of VA 
examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA medical 
records and examinations.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claims.

Analysis

Service connection for residuals of a right foot fracture  

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claimed that he broke his right foot in service.  
In his November 1998 claim, he stated he broke his right foot 
in 1945.  In his notice of disagreement, the veteran 
indicated that he fractured his right foot in 1948 or 1949.  
A May 1949 service medical record revealed that the veteran 
fractured his left foot, however service medical records 
appear to be completely negative for a right foot disorder.  
A November 1949 discharge examination noted that the 
veteran's feet had no significant abnormalities.  Records 
from the U.S.S. Boxer log book dated from February 1949 to 
April 1949 did not appear to show that the veteran was 
treated for a right foot disorder.  Furthermore, the 
veteran's August 1966 retirement examination did not note any 
right foot disorder.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran 
had a right foot disorder in service.  The Board finds it 
significant that competent medical professionals during the 
time of the examinations discussed above did not note any 
right foot disorder.  There is no indication that the veteran 
received treatment for a right foot disability during 
service, and there is nothing in the service medical records 
suggesting that there was a right foot disorder.  In light of 
the negative separation examination finding, the Board must 
assume that any in-service injury as claimed by the veteran 
was acute in nature and had resolved by the time he underwent 
physical examination prior to separation from service.  Thus 
the Board is compelled to find that the preponderance of the 
evidence is against findings that the veteran has a right 
foot disorder related to service.  

Increased rating evaluation for sinusitis  

The present appeal involves the veteran's claim that the 
severity of his service-connected sinusitis warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
 
The veteran's service-connected sinusitis disability has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6513.  A 10 
percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries. An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.

A May 1997 rating decision granted the veteran service 
connection for his sinusitis and assigned him a 
noncompensable rating.  VA medical records from November 1998 
to February 1999 indicated that the veteran was treated for 
his chronic sinusitis.  In November 2000, the veteran was 
afforded a VA examination for his sinus.  In presenting the 
veteran's medical history as apparently reported by the 
veteran, the examiner noted that the veteran had interference 
with breathing through the nose during exacerbations, had 
purulent discharge during exacerbations, was treated with 
metered dose inhalers, and required approximately 2 regimes 
of antibiotics each year.  Associated symptoms were 
congestion, headache, runny nose, and postnasal drip.  The 
veteran did not have any periods of incapacitation.  Physical 
examination found that turbinates were edematous bilaterally, 
occluding approximately 60 percent of the opening 
bilaterally, there was no sinus tenderness, no purulent 
discharge, no crusting.  X-ray showed that sinuses were well 
visualized and there was no evidence of infection, tumor or 
other significant abnormality.  The impression was normal 
sinuses.  The diagnosis was history of episodic sinusitis, 
normal exam. 

In September 2003 the veteran underwent another VA 
examination.  In reporting the veteran's medical history, the 
examiner indicated that it was 3 years since the veteran took 
antibiotics for sinusitis.  Veteran complained that he had 
problems breathing and had clear discharge.  His medications 
included benzoyl peroxide and triamcinolone.  The veteran had 
maxillary sinuses, frontal headaches once a month 6/10.  The 
veteran said that he coughed up green sputum, had postnasal 
drip at night, slight fever at times, slight chest 
congestion, and has had surgery on the maxillary right sinus.  
The veteran did not have periods of incapacitation.  Physical 
examination found that there was no nasal obstruction, there 
was no tenderness, purulent discharge or crusting.  The 
impression was maxillary sinusitis with air-fluid level of 
the left and haziness involving the right maxillary sinuses.  
Paranasal sinus series apparently demonstrated air-fluid 
level with pacification of the inferior aspect of the left 
maxillary sinus without evidence of bone erosion or 
expansion.  There was also some haziness involving the floor 
of the right maxillary sinus.  The diagnosis was sinusitis.  

A January 2004 VA medical record showed that the veteran 
continued to be treated for his sinusitis.  

The medical evidence has not demonstrated that the veteran's 
sinusitis warrants a compensable rating.  The evidence did 
not manifest that the veteran has two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Although the veteran during the November 2000 VA examination 
complained he had purulent discharge during exacerbations and 
required 2 regimes of antibiotics per year, the examiner 
noted that he did not have any periods of incapacitation.  
Physical examination found that there was no sinus 
tenderness, no purulent discharge and no crusting.  The 
examiner opined that the veteran had normal sinuses.  
Furthermore during the veteran's more recent September 2003 
VA examination, the veteran stated that it was 3 years since 
he took antibiotics for his sinusitis.  He had surgery on the 
maxillary right sinus and complained of having clear 
discharge and frontal headaches, however physical examination 
found no nasal obstruction, purulent discharge or crusting.  
The veteran did not have periods of incapacitation.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to both issues.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


